Citation Nr: 9923206	
Decision Date: 08/17/99    Archive Date: 08/26/99

DOCKET NO.  97-30 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased evaluation for status post right 
upper lobe lobectomy for adenocarcinoma of the lung, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
October 1966.  This appeal arises from a September 1997, 
rating decision of the Hartford, Connecticut, Department of 
Veterans Affairs (VA) Regional Office (RO), which reduced the 
veteran's 100 percent evaluation for status post right upper 
lobe lobectomy for adenocarcinoma of the lung, to 10 percent, 
effective December 1997.  

The veteran testified before a hearing officer at the RO in 
January 1998.  He testified to the effect that he understood 
the reduction of his total schedular evaluation for status 
post right upper lobe lobectomy for adenocarcinoma of the 
lung.  However, he disagreed with the reduction to 10 percent 
and he requested an increased evaluation from the 10 percent 
rating.  Therefore, the issue is reflected as an increased 
evaluation on the title page.  

By rating decision of February 1998, the RO increased the 
10 percent evaluation for status post right upper lobe 
lobectomy for adenocarcinoma of the lung to 30 percent, 
effective December 1997, the effective date of the initial 
reduction to 10 percent.  However, the veteran's increased 
evaluation claim remains in appellate status since less than 
the maximum available benefit was awarded.  Swan v. 
Derwinski, 1 Vet.App. 20, 22-23 (1993).  


REMAND

The veteran and his representative contend, in essence, that 
the veteran's status post right upper lobe lobectomy for 
adenocarcinoma of the lung is more severe than the current 
evaluation reflects.  A claim for an increased evaluation is 
well grounded when the claimant asserts that a condition for 
which service connection has been granted has worsened.  
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  
Therefore, this claim is well-grounded and VA has an 
obligation to assist the veteran in the development of his 
claim as mandated by 38 U.S.C.A. § 5107(a).  

The veteran underwent a VA examination in April 1997.  At 
that time, the examiner reviewed the veteran's pulmonary 
function test (PFT) of March 1995, and determined that there 
was an improvement over the PFT of December 1994.  The 
examiner stated that the veteran would be sent for a repeat 
PFT.  However, since that repeat PFT, the veteran has 
asserted during his January 1998 personal hearing, that his 
breathing has declined since the April 1997 PFT.  VA has a 
duty to assist the veteran in the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a) (1991); 
38 C.F.R. § 3.103(a) (1998).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court) held that 
the duty to assist the claimant includes obtaining available 
medical records and adequate VA examinations.  The duty to 
assist is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).  The veteran's treatment 
records, if any,  should be obtained and the veteran should 
be provided an additional VA pulmonary test since he asserts 
that his disability has worsened.  

The Board finds that a remand for further development is now 
required, even though it will, regrettably, further delay a 
decision in this matter.  See 38 C.F.R. §§ 3.327, 19.9 
(1998).

Accordingly, this case is hereby REMANDED to the RO for the 
following actions:  

1.  After obtaining an appropriate 
release of information from the veteran, 
the RO should attempt to get copies of 
all medical records related to the 
veteran's pulmonary treatment, if any, 
from any private sources from December 
1997 to the present and associate those 
records with the claims folder.  

2.  All VA treatment records related to 
treatment of the veteran's pulmonary 
disability, if any, since January 1998, 
should be obtained and associated with 
the claims folder.  

3.  Thereafter, the veteran should be 
afforded a VA special pulmonary 
examination to determine the nature and 
severity of the residuals of his status 
post right upper lobe lobectomy.  All 
indicated studies, to include PFT and any 
other tests deemed necessary by the 
examiner, should be performed.  The 
claims folder, in its entirety (to 
include any records obtained as a result 
of paragraphs 1 and 2 above), must be 
reviewed by the examiner in connection 
with the examination of the veteran.  

4.  When the above development has been 
completed, the case should be reviewed by 
the RO.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
which includes a summary of the evidence, 
the applicable laws and regulations and 
the reasons for the decision.  
Thereafter, in accordance with current 
appellate procedures, the claims file, to 
include all evidence received in 
connection with the requests herein, is 
to be returned to the Board for further 
appellate review.  

By its REMAND, the Board expresses no opinion, either 
favorable or unfavorable, as to the ultimate outcome 
warranted.  No action is required of the veteran until he 
receives further notice.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

